IN THE UNITED STATE DISTRICT COURT
FOR THE MIDDLE DISTRICT OF TENNESSEE
NASHVILLE DIVISION

 

RACHEL RAMSBOTTOM
ALEXIS BOWLING
JENNA HOUSTON

JANE DOE #1

Plaintiffs

Vv.

LORIN ASHTON,

AMORPHOUS MUSIC, INC.,
BASSNECTAR TOURING, INC.,

C3 PRESENTS, L.L.C.,
INTERACTIVE GIVING FUND,
GNARLOS INDUSTRIES, LLC,
CARLOS DONOHUE; ABC
CORPORATIONS, ONE THROUGH
TEN (said Names Being Fictitious),
JOHN DOES, ONE THROUGH TEN
(said Names Being Fictitious)

Defendants.

ae ede ee ee ae ee a a ae a ade

CIVIL ACTION

No. 3:21-cv-00272

JURY TRIAL DEMANDED

 

PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT C3 PRESENTS, L.L.C.’S
MOTION TO DISMISS PLAINTIFFS’ FIRST AMENDED COMPLAINT

Plaintiffs, Rachel Ramsbottom, Alexis Bowling, Jenna Houston, and Jane Doe #1, hereby
submit by and through their counsel, Laffey, Bucci & Kent, LLP, their Response in Opposition to

Defendant C3 Presents, L.L.C.’s Motion to Dismiss Plaintiffs’ First Amended Complaint, and

respectfully move this Honorable Court to deny Defendant’s Motion to Dismiss.

The arguments and authorities advanced in support of this Response in Opposition are set

forth in the accompanying Memorandum of law.

1
Case 3:21-cv-00272 Document 60 Filed 06/30/21 Page 1 of 2 PagelD #: 358

Respectfully submitted,
MILLER LAW OFFICES

By: /s/ Phillip Miller
Phillip Miller, #006873
Attorney for the Plaintiff
631 Woodland Street
Nashville, TN 37206
615-356-2000 phone
615-242-1739 fax
pmiller@seriousinjury.com

LAFFEY, BUCCI & KENT, LLP

Brian Kent*

M. Stewart Ryan*

Alexandria MacMaster*

LAFFEY, BUCCI & KENT, LLP

1100 Ludlow Street, Suite 300

Philadelphia, PA 19107

(T): (215) 399-9255

(E): bkent@I|bk-law.com
sryan@Ibk-law.com
amacmaster@I|bk-law.com

*admitted pro hac vice

Date: June 30, 2021

 

2
Case 3:21-cv-00272 Document 60 Filed 06/30/21 Page 2 of 2 PagelD #: 359
